     Case: 2:20-cv-00162-DLB Doc #: 7 Filed: 11/16/20 Page: 1 of 5 - Page ID#: 27




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

CIVIL ACTION NO. 20-162-DLB

PAULA ZELESNIK                                                                 PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


STEVE BESHEAR, et al.,                                                     DEFENDANTS

                                       *** *** *** ***

        Plaintiff Paula Zelesnik has filed a pro se Complaint (Doc. # 2), and the Court has

granted her Motion to Proceed In Forma Pauperis by separate Order. This matter is

before the Court to conduct the initial screening required by 28 U.S.C. § 1915(e)(2). Hill

v. Lappin, 630 F. 3d 468, 470-71 (6th Cir. 2010).

        Zelesnik’s Complaint lists 18 Defendants (including the Governor of Ohio, the

former Governor of Kentucky, the University of Cincinnati, as well as an array of federal,

state, and local officials and entities), but makes allegations against none of them.

Instead, she makes a confusing allegation about an aircraft engine design that is similar

to one produced by General Electric, and states that she “want[s] [her] name off all GE

engines commercial and military,” as well as from publications by Wright-Patterson Air

Force Base. From there, her Complaint devolves into a string of incomprehensible

references to prior threats and criminal charges. (Doc. # 2).

        In these respects, Zelesnik’s current submission is not meaningfully different from

prior lawsuits she has filed in federal court. A review of the Court’s online PACER

database indicates that since 2017, Zelesnik has filed twenty-nine (29) federal lawsuits in
  Case: 2:20-cv-00162-DLB Doc #: 7 Filed: 11/16/20 Page: 2 of 5 - Page ID#: 28




the federal district courts of Kentucky and Ohio and has taken four appeals to the Sixth

Circuit. The United States District Court for the Southern District of Ohio, in dismissing

the first of these complaints, described it as “rambling, difficult to decipher, and borders

on the delusional.” Zelesnik v. Univ. of Cincinnati, No. 1: 17-cv-210-TSB-KLL (S.D. Ohio

2017). And many of her complaints have repeated the same apparent claims regarding

an aircraft engine design. See, e.g., Zelesnik v. GE Aircraft Engines, No. 1: 17-cv-211-

SJD-SKB (S.D. Ohio 2017).

       After the repeated rejection of her claims by federal courts in Ohio, Zelesnik began

filing suit in this Court. In her prior lawsuits filed in the Eastern District of Kentucky,

Zelesnik named a Kentucky official as a defendant with no apparent basis for doing so,

as the events giving rise to her claims arose only in Ohio. All of these complaints were

summarily dismissed pursuant to Apple v. Glenn, 183 F. 3d 477, 479 (6th Cir. 1999), in

which the Sixth Circuit affirmed the sua sponte dismissal a pro se complaint for lack of

subject matter jurisdiction where the allegations were “totally implausible, attenuated,

unsubstantial, frivolous, devoid of merits, or no longer open to discission.” Cf. Zelesnik

v. Bevin, No. 2: 18-cv-113-WOB (E.D. Ky. 2018); Zelesnik v. McConnell, No. 2: 20-cv-

143-JMH (E.D. Ky. 2020); Zelesnik v. Massie, No. 2: 20-cv-157-KKC (E.D. Ky. 2020).

Zelesnik’s present Complaint is dismissed for the same reasons.

       Moreover, the Court finds that sanctions are warranted. By 2018, after it had

repeatedly cautioned Zelesnik that her conduct invited sanctions, the Northern District of

Ohio barred her from proceeding in forma pauperis. Zelesnik v. Ohio, No. 1: 18-cv-2471-

DAP (N.D. Ohio 2018). In addition, the Southern District of Ohio recently barred Zelesnik

from filing any new complaints unless she submits a certified statement from a licensed



                                             2
   Case: 2:20-cv-00162-DLB Doc #: 7 Filed: 11/16/20 Page: 3 of 5 - Page ID#: 29




attorney that the claims asserted in her proposed complaint are supported by a good faith

basis in fact and law. Zelesnik v. Rice, No. 1: 20-CV-56-TSB-SKB (S.D. Ohio 2020) (Doc.

# 8 therein).

       Zelesnik has filed the same nearly-incomprehensible claims in more than two

dozen lawsuits. In a handful of those cases, Zelesnik has named co-plaintiffs in the

complaint who were either fictitious or self-evidently not witting and/or willing participants.

Further, in almost all of the cases Plaintiff has filed, she has not provided an accurate

mailing address. Indeed, over the last three years, she has provided nearly a dozen

different mailing addresses. Unsurprisingly, in almost all of her prior cases, the district

courts’ orders, opinions, and judgments were returned as undeliverable. Zelesnik repeats

that pattern here. The address given in her Complaint in this case, 801 Plum Street in

Cincinnati, Ohio, is the address for City Hall. The address given in her fee motion—2368

Victory Parkway in Cincinnati, Ohio—is both different from that listed in her Complaint

and appears to be the address for a former attorney (either for Zelesnik or for a former

adversary). See Zelesnik v. Summit Behavioral Healthcare, No. 1: 19-cv-978-TSB-SKB

(S.D. Ohio 2019) (Doc. # 7 therein); Zelesnik v. Rice, No. 1: 20-cv-566-TSB-SKB (S.D.

Ohio 2020) (Doc. # 10 therein). Plaintiff’s actual address is (or might be) in or near

Cleveland, Ohio. See Zelesnik v. Bevin, No. 2: 18-cv-113-WOB (E.D. Ky. 2018) (Docs.

# 11 and 12 therein).

       Based on Zelesnik’s repeated abuse of the right to file suit, appropriate sanctions

are warranted. Zelesnik is proceeding pro se, and the Court takes seriously its obligation

to afford additional latitude to parties who are not educated or experienced in the

eccentricities of the law or its practice. Haines v. Kerner, 404 U.S. 519, 596 (1972). Yet,



                                              3
   Case: 2:20-cv-00162-DLB Doc #: 7 Filed: 11/16/20 Page: 4 of 5 - Page ID#: 30




that forgiving approach has never “[been] interpreted so as to excuse mistakes by those

who proceed without counsel,” McNeil v. United States, 508 U.S. 106, 113 (1993), and

courts have never allowed “the right of self-representation [to be used as] a license to

abuse the dignity of the courtroom.” Faretta v. California, 422 U.S. 806, 835 n.46 (1975).

       It is well established that a court possesses the inherent authority to control

proceedings before it, and to take any and all necessary and appropriate steps to manage

its docket. Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991). Where a party repeatedly

takes actions that interfere with the orderly processing of cases or that undermine the

dignity and solemnity of court proceedings, a court may impose appropriate sanctions to

prevent such conduct, Chambers, 501 U.S. at 45-46, including entry of an order

prospectively requiring the vexatious litigant to obtain permission from the Court before

filing any new lawsuit, Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987); Maxberry

v. S.E.C., 879 F.3d 222, 224 (6th Cir. 1989). That remedy is appropriate here. Ortman

v. Thomas, 99 F.3d 807, 811 (6th Cir. 1996) (“[I]t is permissible to require one who has

abused the legal process to make a showing that a tendered lawsuit is not frivolous or

vexatious before permitting it to be filed.”); Feathers v. Chevron U.S.A., Inc., 141 F.3d

264, 269 (6th Cir. 1998) (“There is nothing unusual about imposing prefiling restrictions

in matters with a history of repetitive or vexatious litigation.”).

       Before entering such an order, the Court will afford Zelesnik the opportunity to

explain why that sanction should not be imposed. Cf. Metz v. Unizan Bank, 655 F.3d

485, 490 (6th Cir. 2011) (“[P]arties should be given notice of the possibility of inherent

power sanctions so that they ‘can present to the district court those rules or statutes that

may be more appropriate.’”). Her response may be in the form of an explanation for her



                                                4
  Case: 2:20-cv-00162-DLB Doc #: 7 Filed: 11/16/20 Page: 5 of 5 - Page ID#: 31




past conduct in mitigation or to interpose factual or legal objections to the proposed

restriction. Therefore, within twenty-one (21) days, Zelesnik must file a written response

in this case to show cause as to why the Court should not enter an Order requiring her to

obtain prior permission from the Chief Judge of this Court before she may file any new

civil cases in this Court. The Court will impose the sanction described above if she fails

to file a timely response or files a response that does not identify factually and legally

sufficient grounds as to why the restriction should not be imposed. Accordingly,

      IT IS ORDERED as follows:

      (1)    Paula Zelesnik’s Complaint (Doc # 2) is DISMISSED;

      (2)    The Court will enter an appropriate judgment; and

      (3)    Within twenty-one (21) days, Zelesnik shall SHOW CAUSE why the Court

should not impose the filing restrictions described above.

      This 16th day of November, 2020.




                                            5
